Case: 13-10169      Document: 00512425697         Page: 1    Date Filed: 10/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                                                         October 31, 2013
                                    No. 13-10169
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk

MARGARET ELIZABETH BRODERICK-HOME, also known as Margaret
Elizabeth Broderick, also known as M. Elizabeth Broderick,

                                                 Plaintiff

MARSHALL HOME,

                                                 Appellant

v.

UNITED STATES OF AMERICA; ROBERT MISKELL; DARION FISHMAN;
ANN BIRMINGHAM SCHEEL; UNITED STATES ATTORNEYS; ET AL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-373


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Marshall Home, federal prisoner # 56200-008, appeals the district court’s
denial of his motion to reconsider and the denial of his supplemental motion to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10169      Document: 00512425697     Page: 2    Date Filed: 10/31/2013


                                  No. 13-10169

reconsider. Through these motions, Home sought to have the district court
reopen the civil proceeding filed by Margaret Elizabeth Broderick-Home,
formerly federal prisoner # 07018-112, and allow Home to substitute as the
plaintiff. Following Broderick-Home’s death, the district court had dismissed
Broderick-Home’s case without prejudice pursuant to Federal Rule of Civil
Procedure   25(a)(1),   as   no   party   or   successor    or   representative   of
Broderick-Home’s estate filed a motion to substitute within 90 days of her
death.
      Home has failed to brief any challenge to the reasons for the district
court’s denial of his motion for reconsideration and his supplemental motion.
Although pro se briefs are afforded liberal construction, Haines v. Kerner, 404
U.S. 519, 520 (1972), even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because
Home has failed to brief the only issue for appeal, he has abandoned any
arguments regarding the denial of his motions. See id.; see also Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Accordingly, the judgment of the district court is AFFIRMED.




                                          2